--------------------------------------------------------------------------------

Exhibit 10.3
 

 
ESCROW AGREEMENT


This Escrow Agreement (this “Agreement”) is made and entered into effective as
of March 30, 2009 (the “Effective Date”) by and between W2 Energy, Inc., a
Nevada corporation (the “Company”), Access Capital Fund I, LLC, a Nevada limited
liability company (“Access”), and The Lebrecht Group, APLC (the “Agent”).  Each
of the Company and Access shall be referred to as a “Party” and collectively as
the “Parties.”


I.           Escrow


1.01           Appointment and Acknowledgment of Escrow Agent.


The Company and Access hereby appoint the Agent, and the Agent hereby agrees to
serve, as Escrow Agent pursuant to the terms of this Agreement.  The Agent
acknowledges receipt of the following:


(a)           from the Company:


(i)           a fully executed copy of a Convertible Promissory Note of even
date herewith, in the original principal amount of $25,000.00 (the “Note”);


(ii)          a stock certificate representing 15,000,000 shares of common stock
of the Company (the “Shares”), issued in the name of the Agent; and


(iii)         a fully executed Irrevocable Instruction Letter to Transfer Agent
of even date herewith (the “Instruction Letter”).


(b)           from Access, the sum of $25,000.00 (the “Purchase Price”).


The properties described in Sections 1.01(a) and 1.01(b) collectively are
referred to as the “Escrowed Property.”  If the Escrowed Property includes
property on which dividends are paid, on which interest is earned, or to which
other accretions are added, then the Escrowed Property shall include such
dividends, interest, or accretions.  If the Escrowed Property consists of stock,
the Agent shall exercise all rights and privileges of a stockholder with respect
to the shares deposited and held pursuant to this Agreement.


1.02           Operation of Escrow.


The Parties hereto agree that the escrow created by this Agreement (the
“Escrow”) shall operate as follows:


(a)           Upon receipt of the Escrowed Property, the Agent shall make the
following distributions:
 
 
Page 1 of 8

--------------------------------------------------------------------------------


 
 
(i)           $5,500 to Moore & Associates;


(ii)          $2,000 to the outside accountant identified by the Company; and


(iii)          $15,500.00 to the Agent.


(b)           Upon receipt of a Notice of Conversion (in form as set forth in
Exhibit A to the Note) from Access, the Agent shall send to the Company’s
transfer agent the following items and shall request that the number of Shares
set forth in the Notice of Conversion be issued and delivered to Access:


(i)           a copy of the applicable Notice of Conversion;


(ii)          a stock certificate representing at least the number of Shares set
forth in the Notice of Conversion;


(iii)         a copy of the Instruction Letter;


(iv)        if applicable, a legal opinion executed by the Agent covering the
issuance of the Shares set forth in the Notice of Conversion without restriction
under Rule 144.


The decision as to whether the issuance of the Shares set forth in the Notice of
Conversion may be done without restrictive legend under Rule 144 shall be at the
sole discretion of the Agent without any further input by the Company or the
transfer agent.


(c)           If, at any time, the number of Shares held by the Agent is less
than two (2) times the number of shares necessary to complete a conversion of
the balance of the Note, then within three (3) business days of receipt of
notice from the Agent, the Company shall deliver to the Agent that number of
additional shares of its common stock so that the Agent maintains, at all times,
at least two (2) times the number of shares necessary to complete a conversion
of the balance of the Note.


(d)           Upon receipt of notice from Access that the Note has been
satisfied in full, any remaining Shares shall be delivered to the Company and
this Agreement shall automatically terminate.


1.03           Further Provisions Relating to the Escrow.


(a)           Distributions by the Agent in accordance with the terms of this
Agreement shall operate to divest all right, title, interest, claim, and demand,
either at law or in equity, of any party to this Agreement (other than the
distributee) in and to the Escrowed Property distributed and shall be a
perpetual bar both at law and in equity with respect to such distributed
Escrowed Property against the parties to this Agreement and against any person
claiming or attempting to claim such distributed escrowed property from,
through, or under such party.
 
 
Page 2 of 8

--------------------------------------------------------------------------------



 
(b)           The Company agrees to reimburse the Agent for the Agent’s
reasonable fees and other expenses (including legal fees and expenses) incurred
by the Agent in connection with its duties hereunder.


(c)           The Company agrees to indemnify and hold harmless the Agent
against and in respect of any and all claims, suits, actions, proceedings
(formal or informal), investigations, judgments, deficiencies, damages,
settlements, liabilities, and legal and other expenses (including legal counsel
fees and expenses of attorneys chosen by the Agent) as and when incurred and
whether or not involving a third party arising out of or based upon any act,
omissions, alleged act, or alleged omission by the Agent or any other cause, in
any case in connection with the acceptance of, or the performance or
nonperformance by the Agent of, any of the Agent’s duties under this Agreement,
except as a result of the Agent’s bad faith or gross negligence.  The Agent
shall be fully protected by acting in reliance upon any notice, advice,
direction, other document, or signature believed by the Agent to be genuine, by
assuming that any person purporting to give the Agent any notice, advice,
direction, or other document in accordance with the provisions hereof, in
connection with this Agreement, or in connection with the Agent’s duties under
this Agreement, has been duly authorized so to do, or by acting or failing to
act in good faith on the advice of any counsel retained by the Agent, which may
be The Lebrecht Group, APLC.  The Company acknowledges that The Lebrecht Group,
APLC acts as counsel to Access and may continue to serve in that capacity, and
neither anything contained herein, the execution or delivery hereof by the
Agent, nor the performance by the Agent of its duties hereunder shall in any way
affect or require termination of such relationship with Access.  The Agent shall
not be liable for any mistake of fact or of law or any error of judgment, or for
any act or any omission, except as a result of the Agent’s bad faith or gross
negligence.  If any of the Escrowed Property is represented by stock
certificates, the Agent shall not be liable if the Agent submits all or a
portion of the Escrowed Property to be broken into smaller denominations to the
appropriate transfer agent, and such transfer agent fails to return properly
that portion of the Escrowed Property to the Agent which such transfer agent was
instructed to return.


(d)           The Agent makes no representation as to the validity, value,
genuineness, or the collectibility of any security or other document or
instrument held by or delivered to the Agent.


(e)           The Agent shall have no duties or responsibilities except those
expressly set forth herein.  The Parties hereto agree that the Agent will not be
called upon to construe any contract or instrument.  The Agent shall not be
bound by any notice of a claim, or demand with respect thereto, or any waiver,
modification, amendment, termination, cancellation, or revision of this
Agreement, unless in writing and signed by the other Parties hereto and received
by the Agent and, if the Agent’s duties as Escrow Agent hereunder are affected,
unless the Agent shall have given its prior written consent thereto.  The Agent
shall not be bound by any assignment by the Company or by Access of its rights
hereunder unless the Agent shall have received written notice thereof from the
assignor.  The Agent is authorized to comply with and obey laws, rules,
regulations, orders, judgments, and decrees of any governmental authority,
court, or other tribunal.  If the Agent complies with any such law, rule,
regulation, order, judgment, or decree, the Agent shall not be liable to any of
the Parties hereto or to any other person even if such law, rule, order,
regulation, judgment, or decree is subsequently reversed, modified, annulled,
set aside, vacated, found to have been entered without jurisdiction, or found to
be in violation of or beyond the scope of a constitution or a law.
 
 
Page 3 of 8

--------------------------------------------------------------------------------


 
 
(f)           If the Agent shall be uncertain as to the Agent’s duties or rights
hereunder, shall receive any notice, advice, direction, or other document from
any other party with respect to the Escrowed Property which, in the Agent’s
opinion, is in conflict with any of the provisions of this Agreement, or should
be advised that a dispute has arisen with respect to the payment, ownership, or
right of possession of the Escrowed Property or any part thereof, or the
property to be exchanged for the Escrowed Property (or as to the delivery,
non-delivery, or content of any notice, advice, direction, or other document),
the Agent shall be entitled, without liability to anyone, to refrain from taking
any action other than to use the Agent’s reasonable efforts to keep safely the
Escrowed Property until the Agent shall be directed otherwise in writing by both
other parties hereto or by an order, decree, or judgment of a court of competent
jurisdiction which has been finally affirmed on appeal or which by lapse of time
or otherwise is no longer subject to appeal (a “Final Judgment”), but the Agent
shall be  under no duty to institute or to defend any proceeding, although the
Agent may, in the Agent’s discretion and at the expense of the Company and
Access as provided in Section 1.03(c), institute or defend such proceedings.


(g)           The Agent (and any successor escrow agent or agents) reserves the
right to resign as the Escrow Agent at any time, provided fifteen (15) days’
prior written notice is given to the other parties hereto, and provided further
that a mutually acceptable successor Escrow Agent(s) is named within such
fifteen (15) day period.  The Agent may, but is not obligated to, petition any
court in the State of Utah having jurisdiction to designate a successor Escrow
Agent.  The resignation of the Agent (and any successor escrow agent or agents)
shall be effective only upon delivery of the Escrowed Property to the successor
escrow agent(s).  The Parties reserve the right to jointly remove the Escrow
Agent at any time, provided fifteen (15) days’ prior written notice is given to
the Escrow Agent.  If no successor Escrow Agent has been appointed and has
accepted the Escrowed Property within fifteen (15) days after the Notice is
sent, all responsibilities of the Agent hereunder shall, nevertheless,
case.  The Agent’s sole responsibility thereafter shall be to use the Agent’s
reasonable efforts to keep safely the Escrowed Property and to deliver the
Escrowed Property as may be directed in writing by both of the other parties
hereto or by a Final Judgment.  Except as set forth in this Section 1.03(g),
this Agreement shall not otherwise be assignable by the Agent without the prior
written consent of the other parties hereto.
 
 
 
 
Page 4 of 8

--------------------------------------------------------------------------------



 
(h)           The Company and Access authorize the Agent, if the Agent is
threatened with litigation or is sued, to interplead all interested parties in
any court of competent jurisdiction and to deposit the Escrowed Property with
the clerk of that court.


(i)           The Agent’s responsibilities and liabilities hereunder, except as
a result of the Agent’s own bad faith or gross negligence, will terminate upon
the delivery by the Agent of al the Escrowed Property under any provision of
this Agreement.


II.           Miscellaneous


2.01           Further Action.


At any time and from time to time, The Company and Access each agrees, at its
own expense, to take such actions and to execute and deliver such documents as
may be reasonably necessary to effectuate the purposes of this Agreement.  If
any portion of the Escrowed Property consists of stock certificates, the Company
shall pay any transfer tax arising out of the placing of the Escrowed Property
into the Escrow, the delivery of the Escrowed Property out of the Escrow, or the
transfer of the Escrowed Property into the name of any person or entity pursuant
to the terms of this Agreement.  The Agent shall have no liability regarding
transfer taxes even if one or both of the Parties hereto fails to comply with
the obligations set forth in the prior sentence.


2.02           Survival.


Subject to Section 1.03(i), the covenants, agreements, representations, and
warranties contained in or made pursuant to this Agreement shall survive the
delivery by the Agent of the Escrowed Property, irrespective of any
investigation made by or on behalf of any party.


2.03           Modification.


This Agreement sets forth the entire understanding of the parties with respect
to the subject matter hereof, supersedes all existing agreements among them
concerning such subject matter, and (subject to Section 1.03(e)) may be modified
only by a written instrument duly executed by each party.


2.04           Notices.


Any notice to be given hereunder shall be in writing and shall be deemed to have
been sufficiently given if delivered personally or sent by overnight courier, or
by facsimile transmission.  Notice shall be deemed to have been received on the
date and time of personal or overnight delivery or facsimile transmission, if
received during normal business hours of the recipient; if not, then on the next
business day.


 
 
Page 5 of 8

--------------------------------------------------------------------------------


 
 
Notices to the Company shall be sent to: 
W2 Energy, Inc.
26 Densley Avenue
Toronto, Ontario
Canada  M6M2R1
Attn:  Mike McLaren
Facsimile No.: (416) 248-2024

 
Notices to the Holder shall be sent to:  
Access Capital Fund I, LLC
2975 W. Executive Way, Suite 141
Lehi, Utah  84043
Attn:  Michael Southworth, Manager
Facsimile No.:  (___)____________

 
Notices to the Agent shall be sent to: 
The Lebrecht Group, APLC
406 W. South Jordan Parkway,
Suite 160
South Jordan, Utah  84095
Attn:  Brian A. Lebrecht, President
Facsimile No.:  (801) 983-4958



2.05           Waiver.


Any waiver by any party of a breach of any provision of this Agreement shall not
operate as or be construed to be a waiver of any other breach of that provision
or of any breach of any other provision of this Agreement.  The failure of a
party to insist upon strict adherence to any term of this Agreement on one or
more occasions shall not be considered a waiver or deprive that party of the
right thereafter to insist upon strict adherence to that term or any other term
of this Agreement.  Any waiver must be in writing.


2.06           Binding Effect.


Subject to Section 1.03(g), the provisions of this Agreement shall be binding
upon and inure to the benefit of the Company and Access and their respective
assigns, heirs, and personal representatives, and shall be binding upon and
insure to the benefit of the Agent and the Agent’s successors and assigns.


2.07           No Third Party Beneficiaries.


This Agreement does not create, and shall not be construed as creating, any
rights enforceable by any person not a party to this Agreement (except as
provided in Section 2.06).


Page 6 of 8

--------------------------------------------------------------------------------


 
 
2.08           Jurisdiction.


The parties hereby irrevocably consent to the jurisdiction of the courts of the
State of Utah and of any federal court located in such State in connection with
any action or proceeding arising out of or relating to this Agreement, and
document or instrument delivered pursuant to, in connection with, or
simultaneously with this Agreement, a breach of this Agreement or of any such
document or instrument, or the Escrowed Property.


2.09           Separability.


This entire Agreement shall be void if any provision of this Agreement other
than the second and third sentences of Section 2.11 is invalid, illegal,
unenforceable, or inapplicable to any person or circumstance to which it is
intended to be applicable, except that the provisions of Section 1.03 shall
survive.


2.10           Headings.


The headings in this Agreement are solely for convenience of reference and shall
be given no effect in the construction or interpretation of this Agreement.


2.11           Counterparts; Governing Law.


This Agreement may be executed in any number of counterparts, each of which
shall be deemed an original, but all of which together shall constitute one and
the same instrument.  It shall be governed by and construed in accordance with
the laws of the State of Utah without giving effect to conflict of laws.  Any
action, suit, or proceeding arising out of, based on, or in connection with this
Agreement , any document or instrument delivered pursuant to, in connection
with, or simultaneously with this Agreement, any breach of this Agreement or any
such document or instrument, or any transaction contemplated hereby or thereby
may be brought only in the appropriate court in Salt Lake County, Utah, and each
party covenants and agrees not to assert, by way of motion, as a defense, or
otherwise, in any such action, suit, or proceeding, any claim that such party is
not subject personally to the jurisdiction of such court, that such party’s
property is exempt or immune from attachment or execution, that the action,
suit, or proceeding is brought in an inconvenient forum, that the venue of the
action, suit, or proceeding is improper, or that this Agreement or the subject
matter hereof may not be enforced in or by such court.


[remainder of page intentionally left blank; signature page to follow]
 
 
 
 
Page 7 of 8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Parties have duly executed this Agreement as of the date
first written above.




“Company”
 
“Purchaser”
         
W2 Energy, Inc.,
 
Access Capital Fund I, LLC,
 
a Nevada corporation
 
a Nevada limited liability company
                  /s/            Michael McLaren   /s/            Michael
Southworth  
By:           Michael McLaren
 
By:           Michael Southworth
 
Its:           President
 
Its:           Manager
                         
“Agent”
             
The Lebrecht Group, APLC
                      /s/            Brian A. Lebrecht, Esq      
By:           Brian A. Lebrecht, Esq.
     
Its:           President
     


 
 
 
 
Page 8 of 8

--------------------------------------------------------------------------------